DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of applicant’s and examiner’s amendments and applicant's remarks filed on 11/22/2021 have been considered thereby claims,  specification and drawing objections and 35 U.S.C 112(b) rejection are hereby withdrawn.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Shaffer on 01/07/2022.

AMENDMENTS TO THE CLAIMS:
Claim 1. An integrated system comprising: a charged particle device configured to evaluate an object, the charged particle device comprising a charged particle device chamber having a chamber housing that defines an inner space, a chuck configured to support the object while the object is positioned within the inner space, a movement 
an optical inspection unit 
an interface unit having at least one load port for supporting a cassette and a robot configured to: receive a plurality of objects in the cassette, provide a first object of the plurality of objects to the charged particle device through the load lock, and provide a second object of the plurality of objects to the optical inspection unit while the first object is positioned within the charged particle device; and 
at least one controller that is configured to control the optical inspection unit, the charged particle device and the interface unit such that the optical inspection unit inspects the second object while the charged particle device evaluates the first object.

	Claim 15. The method according to claim 8 further comprising providing, by the interface unit, the  second object to the charged particle device; and reviewing, by the charged particle device, suspected defects of the  second object; wherein the suspected detects were found by the optical inspection unit.

 second object.

Allowable Subject Matter
	Claims 1-18 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on ***.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example: a charged particle device to evaluate an object, at least one controller that is configured to control an optical inspection unit, the charged particle device and an interface unit such that the optical inspection unit inspects the second object while the charged particle device evaluates the first object.
	 
	Claim 1 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 

Further, the interface unit can provide an object to the optical inspection unit, then provide another object to the charged particle device and the charged particle device 105 can start reviewing the other object before a significant part of the inspection process was completed.
Claims 2-18, which depend from allowable claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.










Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 10, 2022